UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2312


EARL STEWART GORDON,

                Plaintiff - Appellant,

          v.

GREATER WASHINGTON ORTHOPAEDIC GROUP, P.A.; DISTRICT COURT
OF MARYLAND FOR MONTGOMERY COUNTY; THE HEALTH CLAIM
ARBITRATION OFFICE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:14-cv-02429-DKC)


Submitted:   April 23, 2015                 Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.



Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Earl Stewart Gordon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Earl Stewart Gordon seeks to appeal the district court’s

orders dismissing without prejudice his civil action and denying

his   Fed.     R.    Civ.    P.    60(b)      motion      for    reconsideration.          We

dismiss in part and affirm in part.

      Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                          “The timely filing of a

notice    of        appeal    in       a    civil     case       is    a    jurisdictional

requirement.”          Bowles      v.      Russell,      551 U.S. 205,      214   (2007).

Because Gordon filed his appeal more than thirty days after the

entry    of    the     district        court’s      order       dismissing       his    action

without       prejudice,      and       failed      to    obtain       an     extension    or

reopening of the appeal period, we dismiss the appeal of this

order as untimely.

      Gordon’s       notice       of    appeal      was    timely      as   to    the   order

denying his Rule 60(b) motion.                     We have reviewed the record and

find no reversible error.                   Accordingly, we affirm the district

court’s denial of the Rule 60(b) motion for the reasons stated

by the district court.              Gordon v. Greater Washington Orthopaedic

Group, P.A., No. 8:14-cv-02429-DKC (D. Md. Oct. 27, 2014).                                  We


                                               2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                  AFFIRMED IN PART; DISMISSED IN PART




                                      3